Name: 2010/77/: Commission Decision of 9 February 2010 setting a new deadline for the submission of a dossier for terbutryn to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document C(2010) 752) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  means of agricultural production;  chemistry;  health;  marketing;  agricultural policy
 Date Published: 2010-02-10

 10.2.2010 EN Official Journal of the European Union L 37/72 COMMISSION DECISION of 9 February 2010 setting a new deadline for the submission of a dossier for terbutryn to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document C(2010) 752) (Text with EEA relevance) (2010/77/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be examined with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. Terbutryn is included in that list for product types 7, 9 and 10. (2) The initial participant who notified terbutryn for product types 7, 9 and 10 withdrew from the review programme. Consequently, and pursuant to Article 11(2) of Regulation (EC) No 1451/2007, the Commission informed the Member States thereof. That information was also made public by electronic means on 22 June 2007. (3) Within three months of the electronic publication of that information, three undertakings demonstrated an interest in taking over the role of participant for terbutryn for one or more of product types 7, 9 and 10, in accordance with Article 12(1) of Regulation (EC) No 1451/2007. (4) Pursuant to Article 9(2)(d) of Regulation (EC) No 1451/2007, the deadline for submission of complete dossiers for product types 7, 9 and 10 was 31 October 2008. Pursuant to the second subparagraph of Article 12(3) of Regulation (EC) No 1451/2007, where the Commission allows an interested person to take over the role of a participant who has withdrawn, it may decide to extend, if necessary, the relevant period for the submission of a complete dossier. (5) Due to a misunderstanding regarding the deadline, it is appropriate to extend the deadline for the submission of dossiers for terbutryn for product types 7, 9 and 10 until 1 March 2010. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The new deadline for the submission of dossiers for terbutryn (EC number 212-950-5; CAS number 886-50-0) for product types 7, 9 and 10 is 1 March 2010. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 2010. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3.